80 N.Y.2d 858 (1992)
The People of the State of New York, Respondent,
v.
Juan "Johnny" Nunez, Appellant.
Court of Appeals of the State of New York.
Decided July 2, 1992.
David Seth Michaels for appellant.
Paul Czajka, District Attorney (Henry Neal Conolly of counsel), for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed. The determination that a defendant validly waived the constitutional right to remain silent resolves a mixed question of law and fact, and is not subject to further review in this Court where, as here, it is supported by evidence in the record (see, People v Harrison, 57 N.Y.2d 470).